Citation Nr: 1505407	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-31 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for migraine headaches.  

2.  Entitlement to an evaluation in excess of 40 percent for lumbar strain prior to November 14, 2012.  

3.  Entitlement to an evaluation in excess of 20 percent for lumbar strain as of November 14, 2012.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The case has since been transferred to the RO in Lincoln, Nebraska.

In the May 2011 rating decision, the RO granted an increased evaluation of 10 percent for migraine headaches effective February 17, 2011; and granted an increased evaluation of 40 percent for lumbar strain effective October 2, 2009.  The Veteran appealed for higher evaluations for his migraine headaches and lumbar strain.  

In an October 2012 rating decision, the RO found clear and unmistakable error with the effective date assigned for the Veteran's increased evaluation for migraine headaches and assigned an earlier effective date of October 2, 2009.  

During the pendency of the appeal, the RO issued a December 2012 rating decision decreasing the Veteran's evaluation for lumbar strain to 20 percent effective November 14, 2012, the date of his VA examination.  The Veteran continues to appeal for a higher evaluation for his lumbar strain.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In a November 2012 Substantive Appeal, the Veteran requested a Board hearing.  The Veteran failed to report to his scheduled October 2013 hearing without good cause and has not requested a rescheduled hearing.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through April 2013, which have been considered by the RO in the April 2013 supplemental statement of the case.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's migraine headaches more nearly approximate characteristic prostrating attacks occurring on an average once a month over the last several months.  

2.  Prior to November 14, 2012, the Veteran's lumbar strain has been manifested by subjective complaints of chronic pain, spasms, and stiffness.  Objective evidence includes forward flexion of no less than 20 degrees with pain; functional loss exhibited by pain, guarding, muscles spasms and an abnormal gait; but no muscle atrophy or ankylosis.  

3.  As of November 14, 2012, the Veteran's lumbar strain has been manifested by subjective complaints of stiffness and spasms.  Objective evidence includes forward flexion of no less than 50 degrees without pain and functional loss exhibited by less movement than normal; but no muscle atrophy, guarding or spasms.   


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 30 percent evaluation for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).

2.  Prior to November 14, 2012, the criteria for an evaluation in excess of 40 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

3.  As of November 14, 2012, the criteria for an evaluation in excess of 20 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  The November 2010 letter informed the Veteran of the evidence required to substantiate an increased evaluation claim, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA and private treatment records and lay statements are in the file.  

During the relevant appeal period, the Veteran underwent VA examinations in February 2011 and November 2012 to assess the current severity of his lumbar strain and migraine headaches.  The VA examinations are adequate, as they are predicated on a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his lumbar strain or migraine headaches have worsened since his most recent VA examinations.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Higher Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

	Migraine Headaches

The Veteran's migraine headaches have been evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective October 2, 2009.  

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Neither the rating criteria, nor the Court, have defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

The Veteran contends that he entitled to a higher evaluation because his migraine headaches occur frequently and are severe.  See May 2011 Notice of Disagreement.  

At a February 2011 VA examination, the Veteran reported currently having weekly migraine headaches lasting for hours that he treated with medication.  The VA examiner noted that less than half of the attacks were prostrating.  Upon objective evaluation, the VA examiner found a normal fundoscopic examination, normal mental status, cranial nerves intact and a normal cerebellar examination.  The Veteran's migraine headaches impacted his occupation and usual daily activities due to a lack of stamina, weakness or fatigue and pain.  

A February 2012 VA treatment record documents that the Veteran had moderate headaches occurring on average once a week.  He managed his headache pain with Tylenol or by retreating to a dark room.  

Based on a careful review of all of the evidence of record, the Board finds that the Veteran's migraine headaches are 30 percent disabling throughout the entire appeal period.  The February 2011 VA examiner found that less than half of the Veteran's weekly attacks were prostrating.  Furthermore, the Veteran reported that he experienced headache pain that caused him to retreat to a dark room.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected migraine headaches most nearly approximate a 30 percent evaluation.  

A 50 percent evaluation is not warranted as the evidence does not demonstrate that the Veteran's headaches were severe enough as contemplated by the rating criteria, which is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  The Board finds that the evidence of record as shown above (moderate headaches once a week and less than half of weekly attacks were prostrating) does not reveal that the Veteran exhibits very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  

The Board has considered whether the Veteran's migraine headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected migraine headaches are manifested by symptoms of headache pain and sensitivity to light.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

	Lumbar Strain

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).

The Veteran's lumbar strain has been evaluated as 40 percent disabling effective October 2, 2009 and 20 percent disabling effective November 14, 2012 under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

VA treatment records from October 2008 to September 2010 document the Veteran's complaints of chronic back pain with stiffness and occasional muscle spasms.  He treated his pain with narcotic pain medication.  A February 2010 VA treatment record reflects that the Veteran had previously tried physical therapy and spinal injections without any improvement.  He reported having constant, sharp, and aching low back pain with intermittent exacerbation.  Exertion, lifting, standing and bending made the pain worse.  He relieved his pain with rest and medications.  An objective evaluation revealed a forward flexed posture; a gait with a wide base of support and no loss of balance; poor toe and heel walking; a negative straight leg raise test bilaterally; lumbar spine range of motion was moderately decreased in forward flexion, extension and bilateral side bending; and palpatory tenderness of the bilateral lumbar paraspinals were present.  The Veteran was diagnosed with a backache, spondylosis and myofascial pain syndrome.  A July 2010 VA treatment record reflects that the Veteran had worsening back pain symptoms requiring an increase in his pain medication.  

At a February 2011 VA examination, the Veteran reported low back pain with stiffness and spasms, but no associated neurological symptoms.  He reported worsening low back pain with bending and prolonged walking and standing.  The Veteran was able to walk one-quarter of a mile.  He had a fair response to treating his symptoms with prescription medication.  He also used a back brace.  Upon objective evaluation, the VA examiner found that the Veteran had a normal posture and head position, his spine was symmetry in appearance and he had an antalgic, slow gait.  No ankylosis of the spine was found.  He had bilateral spasms, guarding and pain with motion.  No tenderness or weakness was noted.  The VA examiner found that the muscle spasms and guarding were severe enough to be responsible for the Veteran's abnormal gait.  Motor examination results were 5/5.  No muscle atrophy was noted.  Muscle tone was normal.  Reflex and sensory examination results were normal.  Lasegue's sign test was negative bilaterally.  Range of motion testing revealed forward flexion at 30 degrees with pain, extension at 10 degrees with pain, left and right lateral flexion at 20 degrees with pain and left and right lateral rotation at 25 degrees with pain.  Upon repetitive use testing, the VA examiner found objective evidence of pain and additional loss of range of motion with forward flexion at 20 degrees and left and right lateral flexion at 10 degrees.  An x-ray of the Veteran's lumbar spine revealed mild scoliosis, but an otherwise unremarkable lumbar spine.  The Veteran was diagnosed with lumbar spine strain with chronic pain syndrome.  His occupation and usual daily activities were impacted due to pain, decreased mobility and difficulty with lifting and carrying.  

An October 2012 VA treatment record documents that the Veteran had begun formal physical therapy for his low back and currently reported no worsening of his symptoms.  

At a November 2012 VA examination, the Veteran reported currently experiencing increased back stiffness and spasms.  He had flare-ups of back pain with prolonged sitting and standing.  The Veteran did not report using any assistive devices.  Upon objective evaluation, the VA examiner found localized tenderness, but no guarding or muscle spasms of the spine.  His muscle strength testing results were normal.  Reflex and sensory examinations results were normal.  He had a negative straight leg raise test bilaterally.  There were no radicular signs or symptoms noted.  The VA examiner found no neurologic abnormalities.  No intervertebral disc syndrome was found.  Range of motion testing revealed forward flexion at 50 degrees without pain, extension at 10 degrees without pain, left and right lateral flexion at 25 degrees without pain and left and right lateral rotation at 25 degrees without pain.  There was no additional loss in range of motion upon repetitive use.  The VA examiner found functional loss upon repetitive use testing exhibited by less movement than normal.  Diagnostic testing revealed a normal lumbar spine.  No functional impact on the Veteran's ability to work was found.  

A January 2013 VA treatment record documents that the Veteran reported experiencing sharp lower back discomfort at times with a reduced physical ability.  He was currently doing "ok" with a good response to his decreased medication.  He expressed interest in continuing with formal physical therapy.  

Based on a careful review of the evidence, the Board finds that, prior to November 14, 2012, the Veteran's lumbar strain does not warrant an evaluation in excess of 40 percent.  In other words, there is no evidence establishing unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  

Although the evidence during this period shows that the Veteran had additional loss of range of motion upon repetitive use, the Veteran's lumbar strain is currently evaluated as 40 percent disabling, which is the maximum evaluation for limitation of motion.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).  Accordingly, prior to November 14, 2012, the Veteran is not entitled to a higher evaluation for his service-connected lumbar strain.  

In addition, the Board finds that, as of November 14, 2012, the Veteran's lumbar strain is not entitled to a 40 percent evaluation.  The objective medical evidence in his November 2012 VA examination demonstrated improvement in the Veteran's lumbar strain as shown by forward flexion at 50 degrees.  Furthermore, repetitive use testing did not manifest additional loss in range of motion.  Although functional loss following repetitive use was found exhibited by less movement than normal, the Veteran's forward flexion was still greater than 30 degrees but not greater than 60 degrees which is encompassed by the 20 percent rating criteria.  Therefore, even taking into consideration of the Veteran's flare-ups of back pain with prolonged sitting and standing and consideration of functional loss on testing (less movement than normal), the Veteran's back disability does not more nearly approximate the criteria for a 40 percent rating.  

The Board has considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected lumbar strain is manifested by symptoms of chronic pain, stiffness, and spasms, which prevents prolonged standing and walking, causes decreased mobility and problems with bending, lifting and carrying.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under Diagnostic Code 5237.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).


ORDER

Entitlement to a 30 percent evaluation for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to November 14, 2012, entitlement to an evaluation in excess of 40 percent for lumbar strain is denied.

As of November 14, 2012, entitlement to an evaluation in excess of 20 percent for lumbar strain is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


